sy department of the treasury internal_revenue_service washington d c government entities division apr uniform issue list numbers riki rrr ei iri ia iii iai rrr i kirk iai iai sii iie fh riki rrr i iii iai trias iai iia i legend taxpayera taxpayerb employer ei kaki k irina ree ihriiii isis tdk iti inr arerrereek harrah ike keke rerrrererereer eere rra riker ere irirr iti iari trier iai aai ia ias iii isis iiasa ii aisa aia iir aria rra rarerrik eia aik rerit ierie ria err hri ki ahir idr err iti resis isi aisa iis ssaa iia ael aer itaa er hath iir irie iir iaa ria aas amount d1 carrio i iie amount d2 kh akkkkk are rerererer amount d3 de ssis iii ioi ioi ii it tr tt iri tr ait ia amount d4 ome dddck ik amount d5 oi irr ere company ee tp rnsdnkieadiniininbinnirine company f cree iii iia custodian plan x derosier i i aa its iosd iii iii iii ti ii tio tr iti tia ir ttt tit i tata ita ira y eee isis iiis io iii ir iti iii ioi riki ir iiia aaai kirin i ine vais titania ias a hri rik iri iiit iia asiii aisa iiis sass si iii i iaai aia iain dear hekkererereekreerereere this is in response to a letter dated as supplemented by additional correspondence and communications dated in which taxpayer a requests through her authorized representative a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request eere company e the employer's third-party plan_administrator on ttt8eeeexaeeeee taynaver a retired after years_of_service with the employer including years of participation in plan x the employer's qualified_retirement_plan on 88t k provided a benefit election form to assist taxpayer a in initiating the process of taking a distribution of her benefits from plan x included with the benefit election form was a letter from company e advising taxpayer a that her distribution from the plan would be delayed if it was not processed before on ttenstere taxpayer a with assistance from a representative of the custodian a local federal credit_union signed the benefit election form directing the administrator of plan x to transfer all of her plan x assets amount d1 in a lump-sum direct_rollover into an individual_retirement_account ira established with the custodian at the same time taxpayer a's spouse taxpayer b executed a spousal consent for the benefits to be paid in a lump sum rather than as a joint_and_survivor_annuity however because the employer was in the process of changing plan administrators taxpayer a received neither a direct distribution nor a rollover_distribution from plan x during the calendar_year taxpayer a received a new set of from her former employer on behalf almost one year later on forms entitled 0rssnesssetritesss of its new third-party administrator company f once again taxpayer a indicated that she wanted the entire amount or her plan x benefits paid as a direct_rollover into the ira she had established with the custodian also taxpayer a completed another portion of the company f distribution form indicating that she wanted the direct deposit of the cash portion of your distribution taxpayer a thought that she was requesting a direct deposit into her ira account in fact the direct deposit election in the form was intended for a participant taking a plan x distribution in cash and when in taxpayer a about her elections she once again indicated that she wanted direct deposit a representative of her former employer contacted based on taxpayer a's oral instructions her plan x assets were transferred into her savings account with the custodian rather than into her ira taxpayer a recalls that she had a five-minute telephone call with the company f representative but that that individual never explained to her the tax consequences that would result if she elected the ira rollover versus the direct deposit options on company f's forms because taxpayer a believed that her retirement benefits could be deposited directly into the ira that she had already established with the custodian she agreed to the direct deposit option on taxpayer a's personal savings account after withholding amount d4 and sending it to the irs taxpayer a learned that her plan x distribution had been transferred into her savings account rather than into her ira on or about company f direct deposited amount d5 into company f refused to alter the distribution on the grounds that amount d4 already had been submitted to the irs taxpayer a also withdrew amount d2 from the savings account an amount representing approximately percent of the total_distribution from plan x during the taxable_year of the distribution it is noted that at no time did company f or taxpayer a's former employer solicit and receive from taxpayer b a waiver of his joint_and_survivor_annuity rights in relation to the direct deposit of taxpayer a's lump sum distribution into her personal savings account however taxpayer b with this request has waived his joint_and_survivor_annuity rights with respect to any funds previously distributed from plan x and rolled into the ira y established by his spouse based on the facts and representations recited above you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d1 from plan x and authorize its deposit into ira y because failure to waive such requirement would be against equity or good conscience code sec_402 provides that any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year in which distributed under code sec_72 relating to annuities code sec_401 and sec_402 define and provide the rules applicable to rollovers of distributions from plans qualified under sec_401 to other eligible retirement plans code sec_401 generally provides that a plan is not a qualified_plan unless it provides that if a distributee of any eligible_rollover_distribution elects to have such distribution paid directly into an eligible_retirement_plan and specifies the plan to which such distribution is to be paid then such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified code sec_402 provides that sec_402 shall not apply to a distribution from a qualified_plan if- a all or any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the transfer consists of the property distributed code sec_402 defines an eligible_rollover_distribution as a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term does not include any distribution that is i one of a series of substantially_equal_periodic_payments ii required under code sec_401 or iii made upon the hardship of the employee in pertinent part code sec_402 includes in its definition of an eligible_retirement_plan an individual_retirement_account described in sec_408 and an individual_retirement_annuity described in sec_408 code sec_402 a provides that sec_402 shall only apply to an amount actually distributed from a qualified_trust if all or a portion of the distribution is transferred into an eligible_retirement_plan no later than the day following the day on which the distributee received the property distributed code sec_402 provides that the secretary_of_the_treasury may waive the 60-day requirement of sec_402 in hardship situations where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented in this case demonstrates that taxpayer a clearly and repeatedly expressed in writing her intention to have the eligible_rollover_distribution from plan x rolled over into ira y an eligible_retirement_plan however the administrator of plan x failed to follow taxpayer a's written instructions based on a brief oral conversation about direct deposit after which the distribution from plan x was transferred to a's personal savings account rather than into ira y moreover taxpayer a was only apprised of this failure to roll over the assets from plan x into ira y by a representative of the custodian after the expiration of the 60-day time period mandated by statute for completion of such transactions accordingly it is concluded that the failure by the administrator of plan x to deposit taxpayer a's eligible distribution amount d1 into ira y was beyond the reasonable control of taxpayer a the failure to waive the 60-day requirement would therefore be against equity and good conscience however it is further noted that subsequent to her receiving her plan x distribution by direct deposit into her personal savings account taxpayer a chose to withdraw and make use of a portion amount d2 of that eligible distribution during the calendar_year within the meaning of code sec_402 amount d2 is therefore taxable to the distributee in the taxable_year in which distributed under code sec_72 by so doing taxpayer a elected to treat amount d2 as a distribution therefore pursuant to code sec_402 the service hereby waives the 60-day rollover requirement with respect to amount d3 amount d1 reduced by amount d2 erroneously distributed from plan x into taxpayer a's personal savings account taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d3 into ira y with the custodian or into another rollover ira established for the purpose of receiving the distribution provided all other requirements of code sec_402 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of code sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any section of either the code or regulations which may be applicable thereto other than the provisions directly cited in this ruling this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent if you wish to inquire about this ruling please kaka kkk iki eti kee iki erie erereresaae jess sese ehc peee eee hers here esse tasc re address all correspondence to se t ep ra t1 a copy of this letter and other documents pertinent to this private_letter_ruling have been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely carlton a watkins manager employee_plans rulings agreements technical group enclosures deleted copy of this letter notice of intention to disclose copy of notification letter to authorized representative
